DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application 17/450,924, claims priority to and is a continuation of U.S. Patent App. No. 16/533016, filed on August 6, 2019. U.S. Patent App. No. 16/533016 claims priority to U.S. Prov. App. No. 62/733,515, which was filed on September 19, 2018. 
Claims 1 – 20 are pending in this Office correspondence.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8, and 15 recite the limitations generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of time series datasets, wherein a particular generated node indicates an operation to be applied to at least two sets of time series datasets; generating instructions associated with processing at least one query tree assembled based on the nodes; and 
in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results, wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device.
The limitation of “receiving”, which specifically reads “in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results” in claim 1, 8 and 15 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “receiving” in the context of this claim encompasses the user manually receiving or obtaining results. 
Similarly, the limitation based on the receiving, presenting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “presenting” in the context of this claim encompasses that the user presenting, in a user interface of a user device,
based on received results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of time series datasets, wherein a particular generated node indicates an operation to be applied to at least two sets of time series datasets; and generating instructions associated with processing at least one query tree assembled based on the nodes.”
The limitations “generating, based at least in part on a query, a plurality of nodes” and “generating instructions associated with processing at least one query tree assembled based on the nodes”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “generating, based at least in part on a query, has been used in conjunction with generating instructions associated with processing at least one query tree assembled based on the nodes”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Therefore, claim 1, 8 and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 7, 9 – 14 and 16 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “providing the generated instructions to a plurality of compute systems for processing in parallel”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claims 9 and 16, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the nodes are identified based on the query, wherein the query indicates metadata and wherein identifying the nodes comprises: accessing metadata information associated with nodes; and searching for nodes which satisfy the indicated metadata”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 10 and 17, since they also recite limitations that further elaborate on the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the at least one query tree comprises parent nodes and children nodes, and wherein the parent nodes indicated operations which are to be applied to the children nodes”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. Same rationale applies to claims 11 and 18, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the generated nodes are assembled into the at least one query tree, and wherein assembling the at least one query tree comprises: identifying nodes to be included in each of the two sets of time series datasets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 12, since they also recite limitations that further elaborate on the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the user device presents a user interface which includes the results as an interactive table responsive to user input, and wherein the user input causes adjustment to the stream”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 13 and 19, since they also recite limitations that further elaborate on the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the query indicates an extent to which the instructions are to be parallelized”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 14 and 20, since they also recite limitations that further elaborate on the abstract idea.

Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 20 of Application No. 16/533,016, now U.S. Patent 11,151,197. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/450,924
Co-pending Application 16/533,016
1. A computerized method implemented by one or more processors, the method comprising:
generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of time series datasets, wherein a particular generated node indicates an operation to be applied to at least two sets of time series datasets; 

generating instructions associated with processing at least one query tree assembled based on the nodes; and 

in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results, 

wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device.


2. The computerized method of claim 1, further comprising: providing the generated instructions to a plurality of compute systems for processing in parallel.









3. The computerized method of claim 1, wherein the nodes are identified based on the query, wherein the query indicates metadata and wherein identifying the nodes comprises: accessing metadata information associated with nodes; and searching for nodes which satisfy the indicated metadata.

4. The computerized method of claim 1, wherein the at least one query tree comprises parent nodes and children nodes, and wherein the parent nodes indicated operations which are to be applied to the children nodes.

5. The computerized method of claim 1, wherein the generated nodes are assembled into the at least one query tree, and wherein assembling the at least one query tree comprises: identifying nodes to be included in each of the two sets of time series datasets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.

6. The computerized method of claim 1, wherein the user device presents a user interface which includes the results as an interactive table responsive to user input, and wherein the user input causes adjustment to the stream.

7. The computerized method of claim 1, wherein the query indicates an extent to which the instructions are to be parallelized.








8. A system comprising one or more computers and computer storage media storing instructions that, when executed by the system, cause the system to perform operations comprising: generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of time series datasets, wherein a particular generated node indicates an operation to be applied to at least two sets of time series datasets; generating instructions associated with processing at least one query tree assembled based on the nodes; and in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results, wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device.







9. The system of claim 8, wherein the operations further comprise: providing the generated instructions to a plurality of compute systems for processing in parallel.

10. The system of claim 8, wherein the nodes are identified based on the query, wherein the query indicates metadata and wherein identifying the nodes comprises: accessing metadata information associated with nodes; and searching for nodes which satisfy the indicated metadata.

11. The system of claim 8, wherein the at least one query tree comprises parent nodes and children nodes, and wherein the parent nodes indicated operations which are to be applied to the children nodes.

12. The system of claim 8, wherein the generated nodes are assembled into the at least one query tree, and wherein assembling the at least one query tree comprises: identifying nodes to be included in each of the two sets of time series datasets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.

13. The system of claim 8, wherein the user device presents a user interface which includes the results as an interactive table responsive to user input, and wherein the user input causes adjustment to the stream.

14. The system of claim 8, wherein the query indicates an extent to which the instructions are to be parallelized.


15. Non-transitory computer storage media storing instructions that when executed by a system of one or more computers, cause the system to perform operations comprising: generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of time series datasets, wherein a particular generated node indicates an operation to be applied to at least two sets of time series datasets; generating instructions associated with processing at least one query tree assembled based on the nodes; and in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results, wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device.

16. The computer storage media of claim 15, wherein the operations further comprise: providing the generated instructions to a plurality of compute systems for processing in parallel.

17. computer storage media of claim 15, wherein the nodes are identified based on the query, wherein the query indicates metadata and wherein identifying the nodes comprises: accessing metadata information associated with nodes; and searching for nodes which satisfy the indicated metadata.

18. The computer storage media of claim 15, wherein the at least one query tree comprises parent nodes and children nodes, and wherein the parent nodes indicated operations which are to be applied to the children nodes.

19. The computer storage media of claim 15, wherein the user device presents a user interface which includes the results as an interactive table responsive to user input, and wherein the user input causes adjustment to the stream.

20. The computer storage media of claim 15, wherein the query indicates an extent to which the instructions are to be parallelized.


1. A computer-implemented method comprising: 
by a system of one or more computers, receiving a query indicating a plurality of time series datasets and operations to be performed on the time series datasets; 
identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets; 
generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, 
wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates; 
assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes; 
generating instructions associated with processing the query tree, and providing at least a subset of the instructions to one or more compute systems for processing in parallel; and 
in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.
2. The method of claim 1, wherein each node points to a location at which a respective time series dataset is stored.
3. The method of claim 1, wherein the query indicates metadata and wherein identifying comprises: accessing metadata information associated with nodes; and searching for nodes which satisfy the indicated metadata.


4. The method of claim 1, wherein searching for nodes comprises utilizing a metadata service, the metadata service extracting metadata from time series datasets.

5. The method of claim 1, wherein assembling the nodes into at least one query tree comprises: determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets; identifying, based on the determination, the nodes to be included in each of the two sets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.
6. The method of claim 5, wherein the nodes included in each set are associated with same metadata, the metadata being specified in the received query.

7. The method of claim 1, further comprising: accessing information indicating one or more user-defined functions to be applied to the results; and applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.
8. The method of claim 1, wherein the results are received as a data frame, and wherein the user interface presents the results as an interactive table responsive to user input.
9. A system comprising one or more computers and computer storage media storing instructions that, when executed by the system, cause the system to perform operations comprising: receiving a query indicating a plurality of time series datasets and operations to be performed on the time series datasets; identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets; generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates; assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes; generating instructions associated with processing the query tree, and providing at least a subset of the instructions to one or more compute systems for processing in parallel; and in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.
10. The system of claim 9, wherein each node points to a location at which a respective time series dataset is stored.
11. The system of claim 9, wherein assembling the nodes into at least one query tree comprises: determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets; identifying, based on the determination, the nodes to be included in each of the two sets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.
12. The system of claim 11, wherein the nodes included in each set are associated with same metadata, the metadata being specified in the received query.
13. The system of claim 9, wherein the operations further comprise: accessing information indicating one or more user-defined functions to be applied to the results; and applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.
14. The system of claim 9, wherein the results are received as a data frame, and wherein the user interface presents the results as an interactive table responsive to user input.





15. Non-transitory computer storage media storing instructions that when executed by a system of one or more computers, cause the system to perform operations comprising: receiving a query indicating a plurality of time series datasets and operations to be performed on the time series datasets; identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets; generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates; assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes; generating instructions associated with processing the query tree, and providing at least a subset of the instructions to one or more compute systems for processing in parallel; and in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.
16. The computer storage media of claim 15, wherein each node points to a location at which a respective time series dataset is stored.
17. The computer storage media of claim 15, wherein assembling the nodes into at least one query tree comprises: determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets; identifying, based on the determination, the nodes to be included in each of the two sets; and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.
18. The computer storage media of claim 17, wherein the nodes included in each set are associated with same metadata, the metadata being specified in the received query.
19. The computer storage media of claim 15, wherein the operations further comprise: accessing information indicating one or more user-defined functions to be applied to the results; and applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.
20. The computer storage media of claim 15, wherein the results are received as a data frame, and wherein the user interface presents the results as an interactive table responsive to user input.



Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 16/533,016, now U.S. Patent 11,151,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results, wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to have improvements in parallel processing of complex time series data, including usability improvements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,704,724 issued to Curtis Ellmann et al., (“Ellmann”) and further in view of U.S. Patent 9,335,911 issued to Mark Elliot et al., (“Elliot”).
With respect to claims 1, 8 and 15, Ellmann teaches a method, system and program product (abstract), comprising:
generating, based at least in part on a query, a plurality of nodes associated with respective operations to be performed on a plurality of datasets (column 4, lines 43 – 56 and Figure 2: the client computer 110 includes a browser 200, a command line query composer 202, a graphical view query composer 204, a cache 206, and controller 208. The browser 200 allows a user to view any table in the database 118. The command line query composer 202 allows the user to explicitly compose queries for the RDBMS using SQL syntax. The graphical view query composer 204 is responsible for creating, displaying and manipulating graphical representations of queries. The cache 206 stores user queries, catalog information, and results retrieved from the relational database 118. The controller 208 transmits the queries to the PE 114 for execution and directs the results transmitted from the PE 114 to the client computer 110 to be stored in cache 206), wherein a particular generated node indicates an operation to be applied to at least two sets of datasets (Column 1, line 67 – column 2, line 13: directly manipulating a query for a relational database management system (RDBMS). The query is transformed into an operator tree that is displayed on a monitor, wherein the operator tree includes nodes for data sources and operators referenced in the query, and lines between the nodes. The RDBMS alters an execution plan for the query in response to one or more manipulations made to the displayed operator tree by the user. Generally, these manipulations comprise hints for an optimizer function of the RDBMS, so that an efficient execution plan can be generated for the query. Specifically, the hints influence the optimizer to choose one execution plan over another when there is ins); 
generating instructions associated with processing at least one query tree assembled based on the nodes (column 5, lines 1 – 9 and Figure 1, items 102 and 114: During the query optimization process, the PE 114 must generate various operator trees that represent the input query (or parts of it), generate various query execution plans corresponding to each operator tree, and compute/estimate various properties of the operator trees and query execution plans (for example, cardinality of the output relation, estimated execution cost, etc.). From these various query execution plans, an optimal query execution plan is usually selected for execution by the PE 114 ); and 
in response to receiving results associated with the generated instructions, presenting, in a user interface of a user device, the results (column 6, lines 31 – 33: Block 514 represents the output or result table being generated by the PE 114 and then being transmitted back to the client computer 110 for display to the use), 
wherein the results are streamed to the user device, wherein one or more functions to be applied to the results are defined on the user device, and wherein the one or more functions are applied by the user device to the stream as the stream is received by the user device (column 6, lines 25 – 33: Block 510 represents the AMPs 116 performing the required data manipulation associated with the step messages received from the PE 114, and then transmitting appropriate responses back to the PE 114. Block 512 represents the PE 114 then merging the responses that come from the AMPs 116. And Block 514 represents the output or result table being generated by the PE 114 and then being transmitted back to the client computer 110 for display to the user).
With respect to claims 1, 8 and 15, Ellmann does not explicitly teach time series data.
Elliot discloses time series data (column 2, lines 55 – 59: Data visualization tools provided by the data analysis system can include, for example, a data summary view; a time series view; a time grid view; a heat map view; a pivot table view; an ability to link to another table in a database; and options to add, remove, or keep only selected results from a data view; and column 8, lines 43 – 47: The time series data visualization, like the histogram, may provide several interactive features. For example, in response to the user selecting a segment of the time series, the query filter display 114C may dynamically update to specify a query filter corresponding to the user selection (here, a date range). As user interface 1000C further illustrates, a summary view has been selected again by the data analyst so that she can assess at a glance whether the query filters applied so far in the analysis path have yielded any interesting query results).
Both of Ellmann and Elliot are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ellmann with the teachings of Elliot in order to reduces costs involved in maintaining and searching a high-volume data source by keeping separate data source.
Modification would provide highly dynamic and interactive data analysis user interfaces to enable a data analyst to quickly and efficiently explore large volume data sources and would provide an interactive heat map overlaid on a geographic region to allow a user to click and touch-and-drag to select a region of interest and specify the region of interest as a matching parameter in response a query filter to be automatically generated.

As to claims 2, 9 and 16, providing the generated instructions to a plurality of compute systems for processing in parallel (Ellmann: column 3, lines 25 – 33).
As to claims 3, 10 and 17,  wherein the nodes are identified based on the query, wherein the query indicates metadata and wherein identifying the nodes comprises: accessing metadata information associated with nodes (Ellmann: column 4, lines 57 – 63); and searching for nodes which satisfy the indicated metadata (Ellmann: column 5, lines 21 – 27)
As to claims 4, 11 and 18, wherein the at least one query tree comprises parent nodes and children nodes, and wherein the parent nodes indicated operations which are to be applied to the children nodes (Ellmann: column 1, line 67 – column 2, lines 13).
As to claims 5 and 12, wherein the generated nodes are assembled into the at least one query tree, and wherein assembling the at least one query tree comprises: identifying nodes to be included in each of the two sets of time series datasets (Ellmann: column 5, lines 1 – 9 and 17 - 27); and assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed (Ellmann: column 6, lines 25 – 33).
As to claims 6, 13 and 19, wherein the user device presents a user interface which includes the results as an interactive table responsive to user input, and wherein the user input causes adjustment to the stream (Ellmann: column 5, lines 12 – 17 and column 6, lines 25 – 33).
As to claims 7, 14 and 20, wherein the query indicates an extent to which the instructions are to be parallelized (Ellmann: column 3, lines 25 – 33).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (USP 10,423,616) discloses for using local memory nodes of multicore machine to process search query for classification, pattern detection, modeling, fault diagnosis and anomaly detection.
Kaltegaertner (USPGPUB 2018/0039399) discloses providing an interactive user interface for dynamically updating and analyzing data and processing a query in a computer system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 18, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162